MEMORANDUM **
David Zaitzeff appeals pro se the district court’s summary judgment in favor of defendants in his action challenging the constitutionality of a Washington state criminal statute prohibiting the sexual exploitation of minors. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, see Roulette v. City of Seattle, 97 F.3d 300, 302 (9th Cir.1996), we affirm.
The district court properly concluded that the statutory definition of “sexually explicit conduct” is not substantially over-broad, see New York v. Ferber, 458 U.S. 747, 773-74, 102 S.Ct. 3348, 73 L.Ed.2d 1113 (1982), or unconstitutionally vague, see United States v. Adams, 343 F.3d 1024, 1036 (9th Cir.2003) (rejecting facial vagueness challenge to federal criminal statute on sexual exploitation and other abuse of children); see also United States v. Wiegand, 812 F.2d 1239, 1243 (9th Cir.1987) (noting that phrase “for the purpose of sexual stimulation of the viewer” is slightly *123more specific than the phrase “lascivious exhibition”).
The district court did not abuse its discretion in striking Zaitzeffs documents submitted in support of his motion for summary judgment and his opposition to defendants’ motion. See U.S. Inv. Co. v. GTE Mobilnet, Inc., 281 F.3d 929, 934 (9th Cir.2002).
Zaitzeffs remaining contentions are not persuasive.
Rob McKenna is substituted for his predecessor, Christine Gregoire, as Attorney General of Washington state. See Fed. R.App. P. 43(c)(2).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.